Case 20-15173-RAM Doc118-1 Filed 07/14/20 Page1of2

RECORDED IN OFFICIAL RECORDS

INSTRUMENT# 3264493 2 PG(S)

6/15/2020 2:28 PM
BOOK 4785 PAGE 258
J.K. JESS IRBY, ESQ.
Clerk of the Court, Alachua County, Florida
ERECORDED Receipt# 953939
Doc Stamp-Mort: $0.00
Doc Stamp-Deed: $0.00
Intang. Tax: $0.00

Return to and prepared by:
Thomas McDermott

90L NW 8t® Avenue, Suite B-17
Gainesville FL 32601

we ee

Space above this line for processing data Space above this line for recording data

WARNING!

PHIS LEGAL DOCUMENT REFLECTS THAT A CONSTRUCTION LIEN HAS BREN PLACED
ON THE REAL PROPERTY LISTED HEREIN. UNLESS THE OWNER OF SUCH PROPERTY
TAKES ACTION TC SHORTEN THE TIME PERIOD, THIS LIEN MAY REMAIN VALID FOR
ONE YEAR FROM THE DATE OF RECORDING, AND SHALL EXPIRE AND BECOME NULL
AND VOID THEREAFTER UNLESS LEGAL PROCEEDINGS HAVE BEEN COMMENCED TO
FORECLOSE OR TO DISCHARGE THIS LIEN.

CLAIM OF LIEN
State of Florida
County of Alachua

Before me, the undersigned notary public, personally appeared Dacia
Russell, who was duly sworn and says that she is the agent of the iienor
herein, Johns Creek Remodeling, LLC, whose address is 10360 Medlock
Bridge Rd., Suite F, Johns Creek, GA, 30097; and that in accordance with
a contract with Midtown Campus Properties, LLC, lienor furnished labor
and services, consisting of drywall and general construction work, on
the following described real property in Alachua County, Florida:

That certain 99-Year Ground Lease of Lots 3 through 16,
College Park Subdivision, Plat Book A Page 9, Alachua County
Florida, less parcel “C” as described in the Ground Lease; as
evidenced by that certain Memorandum of 99-Year Ground Lease
recorded as Instrument #2437271, Book 3803 Page 1039, in the
public records of Alachua County Florida; and that certain
Assignment and Assumption of Ground Lease, recorded as
Instrument #2950786, Book 4379 Page 1943, in the public
records of Alachua County Florida.

Address: 104 NW 17th St, Gainesville, FL 32603

Said parcel is owned by Midtown Campus Properties, LLC

The total value of the labor and services was $180,580.95, of which there
remains unpaid $102,061.09. Lienor furnished the first of the items
on or about April 1, 2020, and the 7\ of the items on or about June

1, 2020. (| ° UC
py _Rde & Reeth ‘he

Dacia Russell
Agent for Johns Creek Remodeling, LLC

 
Case 20-15173-RAM Doc118-1 Filed 07/14/20 Page 2of2

fit
Sworn to and subscribed before me this ly day of June, 2020 by Dacia
Russell, who is personaily known to me.

 

fii, THOMAS MCDERMOTT Thomas McDermott
, S%, Commission # GG 309476 Notary Public

S! Expires March 10, 2023

‘S-" Banded Thru Troy Faln Inaurance 600-385-7019

 
   

 

 

 

 

 
